DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2022 has been entered.
					
Response to Amendment

	Claims 1-14, 16-18, 20-21, and 28-34 have been cancelled.  Claims 15, 19, 22-27 and 35-46 are pending in the instant application and are under examination in the instant office action.  No additional claim amendments have been presented with the RCE filed January 14, 2022.

Priority (Maintained)
Text from previous Office action:

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. PCT/KR2013/001179 filed February 15, 2013, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. There is no mention of glioblastoma or treatment of brain tumor in the PCT application (see attached machine translation of WO/2013/122408).  The only mention of tumor is: “hyperplasias are observed in a variety of pathological phenomena of the central nervous system, including huntington disease, Parkinson's disease, degenerative encephalopathy and cerebrospinal fluid damage, as well as strokes and brain tumors [Fadeeau et al., Hum Mol Genet, 2010; Chen et al., Curr Drug Targets, 2005; Rodriguez et al., Cell Death Differ, 2009; Robel et al., J Neurosci, 2011; Talbott et al., Exp Neurol, 2005; Shimada et al., J Neurosci; 2012; Sofroniew and Vinters, Acta Neuropathol, 2010]”, but this is not enabling guidance.  Therefore the disclosure of the invention in the parent application and in the later-filed application is not sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112.

In Remarks filed December 14, 2021, Applicant cites the same section from the machine translation above, and states: “a skilled artisan reading the present application would have understood … the relationship between glial proliferation caused by damage to a central nervous system …and brain tumor. A skilled artisan would also have recognized glioblastoma as a well-known type of brain tumor.” 
This is not persuasive because the disclosure of the prior-filed application must provide adequate support and enablement for the claimed subject matter of the later-filed application in compliance with the requirements of 35 U.S.C. 112, first paragraph, enablement requirement.  Applicant argues that a person having ordinary skill in the art would infer applicability to 

Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15, 19, 22-27 and 35-46 stand as rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement, for reasons of record in the Final action mailed September 14, 2021.
Briefly, the specification provides enabling guidance for reducing reactive gliosis and treating traumatic brain injury comprising administering the anti-FAM19A5 antibody but does not reasonably provide enablement for treating a brain tumor comprising administering any other inhibitor of FAM19A5, with a reasonable expectation of success.
On pages 8-9 of Remarks filed December 14, 2021, Applicant traverses the rejection on the following grounds: “Applicant respectfully submits that pending claim 15 (i.e., the sole independent claim) is not directed to administering ‘any other’ inhibitor of FAM19A5, but instead, specifically recites, infer alia, ‘administering to the subject an effective amount of an antibody or a fragment thereof that specifically binds to a family with sequence similarity 19 (‘FAMI9A5’) (‘anti-FAMI194AS5 antibody’).”

Because Applicant has only provided enabling guidance for reducing gliosis, the Affidavit of Jae Young Seong, is ineffective to overcome the rejection because it uses methodology that is not commensurate with the experiments in the originally filed application.  While some post-filing evidence can be useful in demonstrating enablement, the quantity of experimentation presented must have a basis in the experimentation that is described within the four corners of the disclosure as filed. MPEP 2164.05(a) states that the specification must be enabling for the claimed invention, as of the filing date.  Later dated experimental evidence cannot supplement an insufficient disclosure to make it enabling. See Gould v. Quigg, 822 F.2d 1074, 1077, 3 USPQ2d 1302, 1304 (Fed. Cir. 1987).
Applicant argues (pg. 10) that the two animal models “were commonly used in the art to study glioblastoma.”  This is not persuasive because the disclosure does not provide any guidance or prophetic examples pertaining to the use of these animal models.  There is no basis for this experimentation in the disclosure as filed, therefore the rejection is maintained.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STACEY N MACFARLANE/			/KIMBERLY BALLARD/     Examiner, Art Unit 1649                                            Primary Examiner, Art Unit 1649